Citation Nr: 1201791	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability manifested by chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of service connection for ischemic heart disease, claimed as due to exposure to herbicides, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The service treatment records show that the Veteran complained of chest pain on several occasions during service.  A number of post-service medical records show complaints of chest pain as well.

In April 2007, the Veteran underwent VA examination.  The diagnosis given was that of chest pain of unknown etiology, and the examiner provided a statement that the question of whether the chest pain was related to service could not be resolved without resort to speculation, because the diagnosis of the current cause of the chest pain was obscure.  Therefore, its relationship to any previous episodes of chest pain is unknown.

Since the April 2007 VA examination report, new medical evidence has been submitted to the record showing diagnoses of chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis.  The evidence of record also suggests that these diagnoses may be associated with the Veteran's complaints of chest pain.  

Since the reason that was given for the speculative opinion may no longer be applicable, the Board finds that a remand is necessary to obtain a clarifying opinion.

Furthermore, the Board notes that the Veteran withdrew his Board hearing request in April 2010.  However, in a June 2011 written statement, the Veteran indicated that, in his absence, he wished for Disabled American Veterans to represent him in all matters related to his "claim at the hearing in front of the Medical Board."  

While this matter is on remand, the RO should contact the Veteran and clarify whether he wants to testify at a hearing.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for an examination to determine the nature and likely etiology of his claimed chest pain.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service symptoms.  All appropriate testing should be conducted.

The examiner is asked to determine whether there is an identifiable disease process that accounts for the Veteran's current complaints of chest pain.  The examiner is asked to specifically review current medical records to include those showing diagnoses of COPD and pulmonary fibrosis.  

After examining the Veteran, and reviewing the entire record, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed disability manifested by chest pain had its clinical onset during his extensive period of active service.  It is noted that there are several notations in the Veteran's service treatment records showing that he complained of chest pain.

The examiner is hereby notified that the Board finds the Veteran's statements regarding his symptomatology credible. 

A complete rationale should be provided for any opinion expressed

2.  The RO also should take appropriate steps to contact the Veteran in order to clarify whether he wishes to appear at a hearing in connection with his current appeal.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

